By the Court, Sanderson, C. J., on petition for rehearing.
So far as the character and legal effect of the judgment in Lewis v. Covillaud and Nye are concerned we have announced no new principle, but have merely applied to the facts of this case principles which were established in Rollins v. Forbes, Rowland v. Leiby, and in Chapin v. Broder, cited in our former opinion. The following principles are established by those cases: In a foreclosure case the plaintiff may recover a personal money judgment and a decree forclosing the mortgage and directing the land to be sold for the purpose of satisfying that personal judgment; and secondly, if he does not obtain a personal judgment, but contents himself with the decree in use under the old chancery practice, such decree does not become a lien, under the two hundred and fourth section of the Practice Act. On the contrary, no lien attaches under such a judghent until after a sale has been had and the deficiency, if there be one, is ascertained and docketed, and then only for the amount of such deficiency. This twofold judgnent is the fruit of our system of practice and beautifully exemplifies its superiority. Under the old system two suits would have been necessary in order to accomplish the same result. The result being accomplished the plaintiff might, under the old system, proceed by ft. fa. upon his judgment at law, or he might proceed under his decree in equity, but he *358could not proceed upon both at the same time. The same is true under our system. Where a personal judgment is rendered at law, so to speak, and also a decree in equity is awarded, the plaintiff may proceed to enforce either, at his election, but he cannot proceed upon both-at the same time. Such is the , result when the principle announced in those cases is carried to its logical conclusion. When it is said that a personal # judgment may be rendered in foreclosure cases the right to enforce the same by fi. fa. is necessarily implied. A judgment which cannot bb enforced is no judgment at all, and we know of no way by which a mere money judgment can be enforced except by fi. fa. The decree in such a case is enforced by the Sheriff or Commissioner under a certified copy. The hypothesis from which counsel argue that in such a case there is but one judgment with different members merely, bearing a dependent relation to each other, is unwarranted. The true theory upon which the question- under consideration proceeds is to the effect that there are two judgments, either of which may be enforced regardless of the other, with the qualification that they cannot both be enforced at the same time, and that the satisfaction óf one is the satisfaction of the other. When the late Supreme Court said that a personal judgment might be rendered “ against the mortgagor in addition to the relief usually granted in such cases,” they meant a judgment which could be enforced by fi. fa., or they meant nothing. Hence we held in our former opinion, and .still hold, that where the plaintiff takes this double judgment he may, at his election, proceed \>j fi. fa. upon his money judgment or he may proceed to make his money by a sale of the mortgaged premises under his decree.
In this connection it is proper to remark that counsel have fallen into this fundamental error. They assume and argue that if A. gives B. his promissory note, and mortgages his land to.secure its payment, B. thereby agrees to look to the land as a" primary fund for the payment of his debt, and A. has the right to insist that he shall do so. We know of no such rule either at law or in equity. The mortgage is made for B.’s *359security and not for A.’s protection. By taking security B. does not waive A.’s personal liability either in toto or pro tanto. B. may waive the security at any stage and proceed upon the personal liability created by the contract. (Of course, we limit this doctrine to cases where the rights of third persons are not involved.) This error seems to have become an ignis fatuus by which counsel have been misled through them whole argument. By its light they have sought to construe the judgment in Lewis v. Covillaud and Nye, and the result is such as might have been expected—a nondescript judgment with a single head, but Janus-faced, characterized by counsel as “ in personam et rem.” Counsel will not admit that there was no personal judgment, but claim that, although there was a personal judgment, it could not be enforced except through the decree of foreclosure. This is blowing hot and cold. It is tantamount to saying that there is a personal judgment and there is not.
The cause of this tergiversation is apparent. In Chapin v. Broder it was held that where there was no personal judgment there could be no lien, under the two hundred and fourth section of the Practice Act, until after a sale of the mortgaged premises and the docketing of the deficiency. To admit, therefore, that there is not a personal judgment is to admit that there is no lien, which is the sole question in controversy in the present case.' Hence, in order to maintain their standing in Court, counsel are compelled to insist that there was a personal judgment. Then, having fortified themselves against ticylla upon the one hand, they are forced to guard against ,,.Qharybclis on the other; but in order to do the latter they ' cannot admit that the personal judgment carries with it the right to a fi. fa., for there is no appeal bond which stays its execution, and more than two years have elapsed since the judgment was docketed, and the lien is therefore lost. Hence they claim a personal judgment which cannot be executed until after a sale under the decree, and then only to the extent of a deficiency, should there be one-:—a judgment, when considered as a personal one, confessedly felo de se in part, and perhaps *360in toto. It is a misnomer to call a judgment which has such incidents annexed to it a personal judgment. It is nothing more than the old chancery decree.
In support of the theory that the personal judgment is not full-fledged, counsel call attention to the fact that it does not terminate with the ordinary phrase “ for which let execution issue,” and that nothing is said about the issuing of an execution until we come to the end of the decree, where the issuing of an execution, for any deficiency which may be found to exist, is authorized, and that therefore the judgment, by its own terms, is made to prescribe the order of its own execution, and that the order thus prescribed cannot be departed from except by special license of the Court. Admitting this to be so, it is not a little surprising that counsel do not perceive that a consequence must follow which is fatal to their case, by destroying entirely the judgment lien, upon which alone they rely. By this construction the money part of the judgment is made dependent upon the decree for its enforcement, and the mortgaged premises are made a primary fund, which must be exhausted before a fi. fa. can issue. Thus the judgment is provided with a special lien, resulting from its own terms. To such cases the two hundred and fourth section does not apply. That section creates no additional lien where one already exists, until after the special lien has been exhausted, and then only to the extent of the deficiency. It was so held in Chapin v. Broder. That section was intended to secure a lien only for such judgments as are purely money judgments, without any lien resting in contract, or in other words judgments which are to be enforced by fi. fa. Thus, the only theory upon which* it can be claimed that the judgment in Lewis v. Covillaud and* Nye became a lien under that section is the one which we have adopted, to the effect that there was a personal money judgment, so far independent of the decree that it could, at the election of the plaintiff, be first enforced by a fi. fa. That there was such a judgment we have no doubt. The mere fact that it did not conclude with the phrase “ for which let execution issue,” has no significance. That phrase is unnecessary. *361It is of the form and not the substance. The judgment being pronounced by the Court, the law, ex prqprio vigore, directs the final process to issue. That there was such a judgment, in the opinion of the late Supreme Court also, is apparent from the judgment which they rendered on the appeal, which is in these words: “Our conclusion is, that as to the lien, the judgment should be reversed, but that in other respects it should be affirmed.” That is, so far as the decree is concerned the judgment is reversed, but as to the personal judgment it is affirmed. Under this personal judgment, as we held in our former opinion, the respondent acquired a lien, but he failed to enforce it within the two years through which it extended. It was not suspended during the appeal, for the obvious reason that no undertaking on appeal from the personal judgment was given, as required by the three hundred and forty-ninth section of the Practice Act.
Rehearing denied.